Case: 22-40488        Document: 00516577240             Page: 1      Date Filed: 12/13/2022




             United States Court of Appeals
                  for the Fifth Circuit                                              United States Court of Appeals
                                                                                              Fifth Circuit
                                     ____________                                           FILED
                                                                                 December 13, 2022
                                      No. 22-40488
                                                                                       Lyle W. Cayce
                                    Summary Calendar
                                                                                            Clerk
                                    ____________

   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Emiliano Velazquez-Sosa,

                                              Defendant—Appellant.
                     ______________________________

                     Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 1:22-CR-196-1
                     ______________________________

   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam: *
         The Federal Public Defender appointed to represent Emiliano
   Velazquez-Sosa has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Velazquez-Sosa has not filed a
   response. We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein. We concur with counsel’s assessment that the
         _____________________
         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-40488    Document: 00516577240         Page: 2   Date Filed: 12/13/2022




                                 No. 22-40488


   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the appeal is DISMISSED. See
   5th Cir. R. 42.2.




                                      2